Citation Nr: 0511513	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  01-08 269A	)	DATE
	)
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for leukemia.

2.  Entitlement to service connection for poor balance.

3.  Entitlement to service connection for a neurological 
disorder.

4.  Entitlement to service connection for a vision disorder.  
  
5.  Entitlement to service connection for premature aging.

6.  Entitlement to service connection for premature 
menopause.

7.  Entitlement to service connection for infertility.

8.  Entitlement to service connection for sterility.

9.  Entitlement to service connection for free bleeding.

10.  Entitlement to service connection for an autoimmune 
disorder.

11.  Entitlement to service connection for stuttering.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mastectomy.  

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysthymia.

14.  Entitlement to service connection for a skin disorder.

15.  Entitlement to service connection for hearing loss.

  
REPRESENTATION

Veteran represented by:	P. Michael Shanley, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(the RO).  

Procedural history

In a February 1985 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
leukemia.  The veteran did not appeal that decision and it 
became final in February 1986.  

In June 1997, the RO received the veteran's request to reopen 
her leukemia claim.  From a subsequent submission of the 
veteran, the RO also inferred claims of entitlement to 
service connection for poor balance, a neurological disorder, 
stuttering, hearing loss, a skin disorder, infertility, 
sterilization, vision loss, a left partial mastectomy, and 
dysthymia.  In a September 1998 rating decision, the RO 
deferred all of the issues listed above except two; it denied 
service connection for a left partial mastectomy and for 
dysthymia.  The veteran did not appeal that decision and it 
became final in September 1999.  

Also in September 1998, the veteran claimed entitlement to 
service connection for an autoimmune disorder, hemophilia 
(claimed as free bleeding), premature aging and premature 
menopause.  In a September 1999 rating decision, the RO 
denied those claims, as well as the issues that had been 
deferred in the September 1998 decision.  The veteran 
disagreed with the September 1999 rating decision, and her 
appeal was perfected in October 1999, as documented by a VA 
Form 119 (report of contact), which has been accepted by the 
Board, in lieu of a VA Form 9, as a timely substantive 
appeal.  See the Board's discussion of the perfection of the 
veteran's appeal in the February 2004 Board Remand.

In October 2000, the RO received the veteran's request to 
reopen the left partial mastectomy and dysthymia claims.  In 
a July 2001 rating decision the RO declined to reopen the 
claims, finding that new and material evidence had not been 
received on those issues.  The veteran disagreed with the 
July 2001 rating decision, and, after a remand from the Board 
in February 2004, a statement of the case (SOC) was prepared 
in September 2004.  The appeal was perfected with the timely 
receipt of a VA Form 9 in October 2004.  

The veteran testified at a personal hearing held on May 5, 
2003 at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

As alluded to above, in February 2004, the Board remanded the 
issues listed above for further evidentiary development and 
additional adjudicative action.  After the requested actions 
were accomplished, the RO issued a supplemental statement of 
the case (SSOC) in December 2004, which continued the 
previous denials.  

Clarification of issues on appeal

In the February 2004 remand, the Board instructed that VBA 
contact the veteran through her attorney and determine 
whether any of the apparently duplicative issues could be 
consolidated.  The veteran replied in June 2004 that none of 
the fifteen issues were duplicates.  They are accordingly 
listed separately above.  

Remanded issues

The issues of entitlement to service connection for hearing 
loss and a skin disorder will be addressed in the remand 
portion of this decision.

Those issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran further action is required on her part.

Issues not on appeal

The Board notes that, in addition to the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for dysthymia, the 
veteran has also claimed entitlement to service connection 
for post-traumatic stress disorder (PTSD).  That claim has 
not yet been considered by the RO, and is therefore not 
before the Board.  

A psychiatric claim is now before the Board in the form of 
the question of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for dysthymia.  The recent claim of entitlement to 
service connection for PTSD part of the claim for dysthymia 
which is now before the board.  A claim based on the 
diagnosis of a new mental disorder states a new claim, for 
the purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior notice of disagreement.  See Ephraim v. Brown, 
82 F.3d 399 (1996).  Accordingly, the dysthymia issue will be 
addressed in the Board's decision, below.  The Board 
intimates no opinion, legal or factual, as to the ultimate 
conclusion warranted should be PTSD issue be further pursued.  

In a March 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for dysphagia.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision.  Indeed, in a June 2004 letter, the veteran 
stated that she did not now wish to pursue the issue.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In January 2004, the veteran submitted a claim of entitlement 
to service connection for a thyroid disorder, claimed due to 
exposure to radiation and Agent Orange.  That claim has not 
been adjudicated and it is referred to the RO for appropriate 
action. 

The Board also notes that in her January 2005 statement, the 
veteran appears to have raised a claim under 38 U.S.C. § 1151 
with respect to her hearing loss, relating it to a surgical 
procedure performed at a VA facility.  That issue is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
current diagnosis of leukemia, a disorder manifested by poor 
balance, a neurologic disorder, a vision disorder, a disorder 
manifested by premature aging, a disorder manifested by 
premature menopause, infertility, sterility, any disorder 
manifested by free bleeding, an autoimmune disorder, and a 
disorder manifested by stuttering.

2.  In an unappealed September 1998 rating decision, the RO 
denied service connection for dysthymia and a partial left 
mastectomy. 

3.  The evidence associated with the claims file subsequent 
to the RO's September 1998 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  Leukemia was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A disorder manifested by poor balance was not incurred as 
a result of the veteran's active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §3.303 (2004).

3.  A neurological disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A visual disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  A disorder manifested by premature aging was not incurred 
as a result of the veteran's active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  A disorder manifested by premature menopause was not 
incurred as a result of the veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

7.  Infertility was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

8.  Sterility was not incurred as a result of the veteran's 
active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

9.  Free bleeding was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

10.  An autoimmune disorder was not incurred as a result of 
the veteran's active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

11.  Stuttering was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

12.  The September 1998 decision denying service connection 
for dysthymia is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

13.  Since the September 1998 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for dysthymia is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).

14.  The September 1998 decision denying service connection 
for a mastectomy is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

15.  Since the September 1998 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for a mastectomy is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for leukemia.

2.  Entitlement to service connection for poor balance.

3.  Entitlement to service connection for a neurological 
disorder.

4.  Entitlement to service connection for a vision disorder.

5.  Entitlement to service connection for premature aging.

6.  Entitlement to service connection for premature 
menopause.

7.  Entitlement to service connection for infertility.

8.  Entitlement to service connection for sterility.

9.  Entitlement to service connection for free bleeding.

10.  Entitlement to service connection for an autoimmune 
disorder.

11.  Entitlement to service connection for stuttering.

The veteran is seeking entitlement to service connection for 
the disorders listed immediately above.  She claims 
alternatively that they are due to exposure to radiation, 
and/or exposure to herbicides.  As the claims involve the 
same purported etiology, and as they are being decided on the 
same basis, the Board will address them in a common 
discussion.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board notes that the claims relating to a partial 
mastectomy and dysthymia involve the predicate question of 
whether new and material evidence has been received to reopen 
them.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

When and if a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

Duty to notify

The veteran specifically contends in a January 2005 letter 
that the RO failed in its duty to notify the veteran under 
the provisions of the VCAA.  The Board will now address this 
contention.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The VCAA duty to 
notify applies to all of the claims decided here, including 
those involving the question of whether new and material 
evidence has been received.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1999 rating decision, and by the 
October 1999 SOC, and by the July 2002 and December 2004 
SSOCs of the pertinent law and regulations, of the need to 
submit additional evidence on her claims, and of the 
particular deficiencies in the evidence with respect to her 
claims.  

More significantly, a letter was sent to the veteran in April 
2004, with a copy to her attorney, which was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant service connection, and to 
reopen previously denied claims based on new and material 
evidence; it also enumerated the evidence already received, 
and it provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2004 VCAA letter, the RO informed the veteran that the 
RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  The RO 
also notified the veteran that it would "assist [her] by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on [her] 
claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2004 letter provided 
extensive information to the veteran with respect to the kind 
of evidence that was needed from her.  With respect to 
herbicide exposure, the letter informed the veteran that she 
needed to "Submit evidence showing that you were exposed to 
herbicides and that the exposure caused [the claimed 
disorders]"  The veteran was also asked to "Send us medical 
evidence that shows the diagnosis, earliest symptoms and 
treatment since discharge [...] for each disability that 
resulted from you exposure to herbicides (Agent Orange)."  
The letter notified the veteran that "We need to know how 
your military duties exposed you to herbicides.  There are 
two possibilities: you served in the Republic of Vietnam or 
on a ship in the waters offshore of Vietnam during the 
Vietnam Era (January 9, 1962, and ending on May 7, 1975[...] 
or, your job in service (other than in Vietnam) exposed you 
to herbicides."  "If you did not serve in Vietnam, we need 
to know when, where, and how you were exposed.  You may 
include statements of persons who know of your exposure.  Any 
person making a statement should provide as much description 
of the exposure as possible, and include his or her name, 
service number, unit assignment, and dates of service."  

With respect to radiation, the April 2004 letter requested 
that the veteran "Tell us the specific disabilities caused 
by exposure to radiation."  The letter enclosed a Radiation 
Risk Activity Information sheet, and the veteran was asked to 
"Include a full description of your duties and activities 
while a participant in a radiation-risk activity[... and to] 
Send us medical evidence showing the current diagnosis of 
your disease caused by exposure to radiation.  We need to 
know the specific cell type and stage of the cancer.  You 
should provide a medical report of the first diagnosis of the 
disease.  If you cannot, tell us the date that the disease 
was first diagnosed or treated and the names of and addresses 
of physicians who have made any subsequent diagnosis and/or 
provided treatment for the disease.  Send us complete 
clinical records, not summaries, of all medical care received 
for this radiation disability during and after service.  Send 
all tissue blocks, slides, or other pathology samples.  You 
may want to show this letter to your doctor."

With respect to all claims, the veteran was notified that 
"Any or all of the following listed evidence will help us 
make our decision: The dates of medical treatment during 
service.  Show the name and exact location of the dispensary, 
hospital, or other facility where you received treatment for 
this condition.  Also, give us your rank and organization 
(division, regiment, battalion, company) at the time of 
treatment.  Statements from persons who knew you when you 
were in service and know of any disability you had while on 
active duty.  These statements should describe how and when 
they became aware of the condition(s).  If the person making 
the statement was on active duty at the time, he/she should 
show his/her service number and unit of assignment."  The 
veteran was also asked to submit "Records and statements 
from service medical personnel (nurses, corpsmen, medics, 
etc.)." as well as "Employment physical examinations, 
Medical evidence from hospitals, clinics, and private 
physicians of treatment since military service[, ]Pharmacy 
prescription records[, and ]Insurance examination reports.  

The veteran was notified by the April 2004 letter that she 
could either submit such evidence herself or "If you want us 
to obtain them for you, please complete and return the 
attached VA Form 21-4142 Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter specifically 
requested that the veteran provide "any evidence in your 
possession that pertains to your claim" (as stated in 38 
C.F.R. § 3.159 (b)).  It also requested that "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  

The Board finds that April 2004 letter properly notified the 
veteran and her attorney of the information, and medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claims, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claims were initially adjudicated by the RO in 
September 1999, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent 
to furnishing the veteran with the VCAA letter in April 2004, 
the RO readjudicated her claims in a December 2004 
supplemental statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
and service personnel records, as well as her VA outpatient 
treatment records and Social Security Administration (SSA) 
records, including records from Dr. J.R.S.  The veteran was 
afforded VA examinations in June and July 1998.  The veteran 
submitted copies of a CHAMPUS claim form in March 1985 
reflecting tests conducted at Washington University Medical 
Center in 1979.  She also submitted statements from her 
husband.  The RO obtained additional records from Washington 
University, including a statement from Dr. G.P.H.  In 1997, 
the RO requested and obtained records from the Crouse Irving 
Hospital and State University Hospital.  In 1998, the RO 
requested and obtained records from Dr. S.N.  The veteran 
identified records from Dr. R.W. and those were requested by 
the RO in March 1996.  The RO received a response that the 
veteran had not been seen in Dr. R.W.'s office since 1986 and 
they no longer had her charts.  

In its remand, the Board asked the RO to obtain recent VA 
treatment records, specifically records from the audiology 
department from July 2003 and oncology records from July 2003 
and August 2003.  Those records were obtained.  In a January 
2005 letter, the veteran pointed to several documents that 
she believes were not considered by the RO.  Specifically, 
treatment records pertinent to a thyroid issue, which is not 
on appeal.  Those treatment records were however obtained and 
are of record.  

Also in the January 2005 letter, the veteran contends that 
the RO made no request for medical records relating to an 
Ionizing Radiation Registry Examination dated April 12, 
"2002".  The Board notes that the record contains an 
Ionizing Radiation Registry Examination dated April 12, 2000; 
however, there is no reference in the medical record to an 
examination dated April 12, 2002.  Based on her later use of 
the April 12, 2000 date, the Board believes that the veteran 
in fact made a typographical error with respect to the date.  

In any event, the RO in fact made numerous attempts to obtain 
additional records pertinent to the April 12, 2000 Ionizing 
Radiation Registry examination in response to the Board's 
remand.  Those attempts are documented in the claims file.  
The RO specifically made requests to the VA Medical Center in 
Syracuse, New York.  Based on the responses it received, it 
does not appear that any additional records exist.  Moreover, 
in October 2004, the veteran herself asserted that "There 
was no secondary examination" but that existing medical 
records were used to complete the Radiation Registry Code 
Sheet.  Thus, it is unclear what additional records the 
veteran believes should be obtained.  The veteran stated in 
her January 2005 letter that there were four CTs and two MRIs 
as well as blood tests and examinations.  However, she did 
not identify the dates of any of these records.  

Based on a careful review of the file, the Board sees nothing 
in the evidence, aside from the veteran's rather vague 
statement, to indicate that any of the veteran's recent VA 
records are incomplete or missing.  Accordingly, the Board 
believes that it would be a futile effort to look further for 
the purportedly missing records.  
See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to 
assist is not a license for a "fishing expedition"].

The Board notes that the veteran has on several occasions 
contended that a significant portion of her service medical 
records are not of record; and she has specifically contended 
that her records were destroyed in a "warehouse fire".  
The Board notes that there was a fire at the National 
Personnel Records Center in St. Louis Missouri that destroyed 
a substantial number of service medical records.  However, 
the fire took place in 1973, before the veteran entered 
service.  There is therefore no possibility that her records 
were involved in that fire.  The Board is unaware of any 
other fire, and the veteran has not provided sufficient 
information to substantiate her contention.  Indeed, the 
veteran's service medical records appear to be complete.  The 
file includes both her service entrance examination and 
separation examination, as well as treatment reports and 
hospitalization reports for the entire service term.  There 
appear to be no gaps in coverage.  

In a September 2001 letter, the veteran asserted that, while 
some of her service medical records had been obtained by the 
RO, specific records showing bone marrow and blood tests that 
purportedly support her claim that she was diagnosed and 
treated for leukemia in service were missing from the record.  
However, aside from the veteran's contention, there is 
nothing in the record that would suggest that additional 
service records in fact exist.  The Board finds the veteran's 
assertion that, somehow, only those records that support her 
claims are missing from her official records, unsupported and 
not credible.  See Curry v. Brown, 7 Vet. App. 59 (1994) [a 
veteran's version of events from past may be of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder].

Similarly, the veteran indicated in the September 2001 letter 
that a report documenting a purported radiation incident is 
classified and that neither she nor the RO can obtain it.  
There is, however, no indication from the RO that any access 
to any official documentation pertinent to the veteran's 
claim was denied to the RO for reasons of classification.  

The Board notes that the veteran submitted additional 
evidence after the December 2004 SSOC was issued.  The 
veteran did not include a waiver of initial RO consideration 
of that evidence.  See 38 C.F.R. § 20.1304 (2004).  However, 
the Board has reviewed the evidence and finds that it 
consists of written argument addressed to the Board or 
directly to the undersigned Veteran's Law Judge, as well as 
copies of VA publications on Agent Orange and radiation 
claims.  The veteran also submitted an article from the 
Second Infantry Division Museum relating to a 1976 attack on 
UN troops in Korea.  This material is of no relevance to the 
question at issue, i.e., the existence of current diagnoses 
for the claimed conditions.  Therefore, the Board finds that 
a remand is not required for initial RO consideration of this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.).  

While a VA general medical examination was completed, nexus 
opinions have not been obtained.  As stated above, the VCAA 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2004); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

In this case, as will be discussed in more detail below, the 
Board concludes that, as to each of the eleven issues here 
under consideration, there is no competent medical evidence 
of a current diagnosis.  Under such circumstances, a nexus 
opinion is not necessary to reach a decision on the claims, 
because the case does no hinge on the mater of medical nexus.  
In the absence of evidence of current diagnoses, a remand for 
such an opinion would serve no useful purpose because such 
examination is not "necessary".  Cf. Charles, 16 Vet. App. 
370.  The duty to assist is not invoked, even under Charles, 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  See also 38 USCA § 
5103A(a)(2).

The veteran and her attorney have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal, and they have done so.  The veteran was informed 
of her right to a hearing and was presented several options 
for presenting personal testimony; she requested and was 
afforded a BVA Travel Board hearing.  In May 2003, she 
presented personal testimony before the undersigned Veterans 
Law Judge.  At the time of the hearing, the veteran and her 
attorney were given the opportunity to review her claim file 
and to identify any evidence that was missing.  She was also 
afforded 60 days to submit additional evidence.  She has 
since submitted additional evidence, as discussed above.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Current disability

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002).   In the absence of a current 
disability, VA benefits cannot be granted. See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Analysis

The veteran has claimed entitlement to service connection for 
numerous claimed disabilities.  In essence, she contends that 
such disabilities are related to her military service, in 
particular claimed exposure to radiation and Agent Orange. 

As has been discussed in the law an regulations section 
above, in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in-
service incurrence of the claimed disease or injury 
disability; and 
(3) a medical nexus.  See Hickson, supra.

Thus, before reaching the questions of in-service disease or 
injury (including claimed Agent Orange and radiation 
exposure) and medical nexus [elements (2) and (3)], the Board 
must first determine, based on competent medical evidence, 
whether the claimed disabilities in fact exist [element (1)].  
Absent a claimed disability, the claim fails and no further 
inquiry is needed.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection may not be granted unless a 
current disability exists].  Accordingly, the Board will 
first discuss the medical evidence and contentions of the 
veteran with respect to the current existence of the claimed 
disabilities.  

Leukemia

With respect to leukemia, the veteran contends that she was 
diagnosed and treated for leukemia in service in 1977.  
However, the Board finds that the competent medical evidence 
does not support a current diagnosis of leukemia, and indeed, 
such a diagnosis has never been objectively confirmed.  

The Board notes initially that the record contains numerous 
diagnoses of leukemia in remission or by history.  However, 
such purported diagnoses by the very language used do not 
indicate that the veteran has a current disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Degmetich, 104 F.3d 1328; Chelte, 10 Vet. 
App. 268.  See also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for a diagnosis 
of a disability by history).

The veteran has made repeated references to specific medical 
records in support of the existence of a current disability.  
The Board will address these in turn.  In her September 1999 
notice of disagreement, and in numerous other submissions, 
the veteran refers to treatment reports from the Family 
Practice Clinic at Redstone Arsenal in January 1979 that 
contain a notation that the veteran has acute lymphocytic 
leukemia diagnosed in 1977.  The Board does not find this 
persuasive as to a current diagnosis for several reasons.  
First, the medical record in question is over a quarter of a 
century old.  Second, the ultimate diagnosis rendered by the 
examiner was acute lymphocytic leukemia "in remission", 
indicating no active disease.   In fact, blood tests 
conducted at the time were negative.  Finally, , the 
historical notation of acute lymphocytic leukemia within the 
examination report is only a recitation of the veteran's 
statements and is not a clinical finding.  The Board finds 
that this is so because the examiner did not indicate that 
the veteran's service medical records were reviewed, although 
an in-service (1977) diagnosis was specifically cited  --  
crucially, no 1977 diagnosis of leukemia actually appears in 
the service medical records.  In fact, the service medical 
records are entirely negative as to any diagnosis, treatment 
or complaint related to leukemia.  
[The veteran was indeed hospitalized in 1977, as she 
contends.  However the hospitalization was for psychiatric 
observation and treatment, with a diagnosis of chronic 
schizophrenia.  Service records also show a hospitalization 
in October 1975 for pneumonia, and in April 1977 for removal 
of a ganglion cyst.  Those records do not show any treatment 
for or diagnosis of leukemia.]  The service separation 
examination is likewise silent with respect to leukemia.  

The Court has held that post-service reference by an examiner 
to injuries sustained in service that is not accompanied by a 
review of service medical records by that examiner is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, an examiner's impression based 
upon an inaccurate factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comments by the physician, is not transformed into 
competent medical history).  Accordingly, the Board finds the 
January 1979 reference to leukemia unpersuasive with respect 
to a current diagnosis. 


The veteran also refers in her September 1999 notice of 
disagreement and repeatedly elsewhere to a CHAMPUS claim form 
showing blood test results from her visits to the Family 
Practice Clinic in January and February 1979.  The CHAMPUS 
forms contain a reference to "Acute Leukemia - Diagnosed in 
Korea in 1977," and "Presently in Remission."  However, 
for the reasons stated above, this evidence is not persuasive 
as to a current diagnosis.  As discussed, no such 1977 
diagnosis in fact appears in the service records, the 
condition noted in the CHAMPUS claim form was specifically 
identified being in remission, and the record itself is over 
25 years old.  

The RO sought to obtain additional treatment records from the 
Washington University School of Medicine, reflecting the 
veteran's 1979 visits.  In response to the RO's request, a 
September 1984 letter was submitted from Dr. G.P.H.  He 
stated that the doctor who originally treated the veteran was 
no longer affiliated with the hospital, but that he (G.P.H.) 
had reviewed copies of the veteran's service medical records, 
and concluded that no diagnosis of acute leukemia had ever 
been made.  Instead, he noted that the service records showed 
that the veteran had been hospitalized in 1977 for 
schizophrenia and had no other medical illness.  He stated 
that, at the time of the veteran's treatment in 1979, a 
complete blood count was performed, which was within normal 
limits.  A second visit in 1979 was also within normal 
limits.  Dr. G.P.H. stated, based on his review of the 
records, that at the time of the 1979 visit, there was no 
evidence of acute leukemia or other hematologic disease.  He 
also stated that he was unable to confirm her story of a 
previous diagnosis of acute leukemia.  Consequently, she 
received no therapy from his office and she has made no 
contact with them since 1979.  

The Board notes that the veteran has disputed Dr. G.P.H.'s 
opinion, and VA's use of this report in evaluating her claim.  
The Board concedes that Dr. G.P.H. had no personal contact 
with the veteran.  However, his opinion is based on an 
acknowledged review and discussion of her service medical 
records and blood test results from her 1979 visits.  The 
veteran stated in a January 2005 letter that Dr. G.P.H.'s 
does not constitute competent medical evidence, as he did not 
see, treat or examine her.  However, for the purpose of 
determining whether the veteran's service medical records and 
blood test results from her 1979 visits support a diagnosis 
of leukemia at those times, the fact that Dr. G.P.H. did not 
personally examine the veteran does not detract from the 
competency of his opinion.  

The veteran has repeatedly pointed to a VA ionizing radiation 
registry examination as supportive of her claim that she has 
leukemia.  However, it appears that the only documentation 
with respect to the registry is a code sheet prepared in 
April 2000.  That code sheet lists several types of leukemia 
under the heading "POSSIBLE RADIOGENIC-RELATED DISEASE(S)."  
Next to the entry "LEUKEMIA, MYELOID" there is what appears 
to be an "X" that was subsequently overwritten as a "Y."  
The Board finds that the code sheet alone does not provide 
probative evidence of a diagnosis of leukemia.  First, the 
designation of a "POSSIBLE" radiogenic related disease is 
by its nature inconclusive.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Second, there is no indication that the veteran's service 
records were reviewed in the preparation of the code sheet.  
Such a review is critically important given the nature of the 
veteran's claim that she was diagnosed with the condition in 
service.  As such, it is presumed to be yet another 
recitation of the veteran's unsupported claim that she was 
diagnosed with leukemia in 1977.  

In her February 2002 hearing, the veteran stated that records 
from Dr. J.R.S. should confirm that she was being treated for 
leukemia in 1981.  The record contains a January 1982 
evaluation from Dr. J.R.S.  He stated that, "The patient had 
acute leukemia diagnosed in Korea in 1978 and received 
intensive chemotherapy with mitomycin and Cytosar[...]Her last 
therapy was August of 1980."  However, Dr. J.R.S. did not 
indicate that he reviewed the veteran's service medical 
records, and the Board finds that his reference to an in-
service diagnosis of leukemia in 1978 is conclusive evidence 
that the service records were not reviewed.  As noted above, 
there is no such diagnosis anywhere in the service medical 
records.  Similarly, there is no record of chemotherapy, 
radiation or any other treatment for leukemia in service or 
after service.  Dr. G.P.H. specifically stated that the 
veteran received no therapy from his office in 1979.  Once 
again, Dr. J.R.S.'s records do not confirm that the veteran 
was diagnosed or treated for leukemia, they simply recite her 
inaccurate contentions.  Dr. J.R.S. diagnosed acute leukemia 
in remission.  Bone marrow testing was normal except for 
somewhat decreased iron stores, with "NO EVIDENCE OF 
LEUKEMIA" found.  Again, setting aside the inaccurate basis 
for the historical diagnosis, such a diagnosis conclusively 
shows that there is no current disability.

A July 1998 VA mental disorders examination reports a history 
of treatment in a hospital in Seoul for exposure to ionizing 
radiation.  However, the examiner also noted that the claim 
file was not reviewed and that this account came from the 
veteran.  The examiner described the veteran as an apparently 
reliable historian; however, it is for the Board to decide 
whether her statements are credible.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994) [The Board 
is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran].  In the face of service 
records that are entirely negative for any treatment for 
ionizing radiation or leukemia, the Board finds that the 
veteran's account is not credible.  See Samuels v. West, 11 
Vet. App. 433, 436 (1999).

A general medical examination conducted five days earlier 
provides a diagnosis of myelogenous leukemia.  However, this 
also appears to be based on the medical history described by 
the veteran.  In describing her history, the examiner used 
terms such as "The veteran states," and "The veteran 
describes."  The Board has found that the veteran's account 
is not credible, and therefore a diagnosis based on her 
account is not probative.

A June 2001 Agent Orange/Ionizing radiation examination noted 
a history of leukemia.  As discussed above, such a reference 
does not indicate that this is a current disability.  A 
diagnosis of leukemia was also listed with a note to 
"contact service rep to initiate claims relating leukemia to 
agent orange and radiation exposure."  However, hematologic 
findings simply listed "leukemia; bruises easily."  There 
is no indication that any independent diagnostic testing was 
performed.  Based on the lack of any reported diagnostic 
testing, and the other current findings discussed above 
showing that the veteran does not have leukemia, the Board 
finds that the reference to leukemia is simply a recitation 
of the veteran's account that she was diagnosed with leukemia 
in service.  

[For the sake of completeness, the Board observes in passing 
that a September 2003 clinical progress note shows that the 
veteran has a somewhat elevated white blood cell count; but 
this was attributed by the health care provider to a recent 
sinus infection, not to leukemia.]  

To the extent that the veteran contends that she has a 
current diagnosis of leukemia, she is not competent to 
provide such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Boiled down to its 
essence, any and every reference to leukemia emanates from 
the veteran herself.  The various medical records which 
document leukemia "by history" or "in remission" rely on 
the veteran's own statements.  The objective medical 
evidence, however, does not contain any diagnoses of 
leukemia.  The Board finds that the probative value of the 
medical evidence which relies on the veteran's statements is 
of the same probative value as the veteran's lay statements, 
that is, nil.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).   

The evidence of record presents a very consistent picture.  
The evidence overwhelmingly shows that the veteran does not 
currently have leukemia.
As explained in detail above, diagnoses of leukemia "by 
history" or "in remission" do not satisfy the requirements 
of a current disability.  There is simply no competent 
medical evidence that the veteran currently has leukemia.  

The Board wishes to make it clear at this juncture that it 
has no reason whatsoever to doubt that the veteran sincerely 
believes that she has leukemia (and the other disabilities 
discussed below).  However, what is required is competent 
medical evidence of the existence of such disorder.  Such 
evidence is lacking.  See also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

Accordingly, the Board finds that Hickson element (1) is not 
met as to leukemia.  

Poor balance/neurological disorder

As the evidence and the essential symptomatology relating to 
the claims of poor balance and a neurologic disorder are 
similar, the Board will address these claims in a common 
discussion.

A neurological examination in January 1982 was found to be 
grossly normal.  

A July 1988 neurological examination shows the veteran's 
belief, according to the examiner, that her balance problem 
is due to radiation, although she stated that some physicians 
have told her that it is due to multiple sclerosis.  The 
examiner noted on objective examination that the veteran had 
some difficulty walking, described as "some clumsiness" in 
her gait; however, he did not diagnose a disability that 
would account for such symptoms.  He found that her 
neurological examination was "reasonably normal."  The 
examiner went into a brief discussion of whether the 
veteran's symptoms were attributable to multiple sclerosis or 
radiation exposure in service, but he did not reach a 
conclusion.  

As noted by the Board above, medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. 
App. at 463; Libertine, 9 Vet. App. at 523.  Moreover, his 
references to multiple sclerosis and radiation exposure 
appear to be recitations of the veteran's statements, as his 
statement of medical history was clearly gleaned from the 
veteran and not from a review of her records.  See Reonal, 5 
Vet. App. at 461; see also LeShore, 8 Vet. App. at 409.  
Accordingly, the examination does not provide probative 
evidence that the veteran has a neurological disorder, 
multiple sclerosis or a disorder manifested by poor balance. 

A June 1998 VA general medical examination shows normal 
cerebral function; gait, posture and behavioral pattern 
within normal limits.  

An April 2000 ENT clinic evaluation showed a notation of 
empty sella syndrome and states that the veteran is being 
evaluated for pseudo tumor cerebri by neurology in early June 
(200).  The provisional diagnosis was eustachian tube 
dysfunction bilaterally, requiring a myringotomy tube on the 
left side.  

In June 2000, the veteran was given a neurological evaluation 
to evaluate the April 2000 preliminary findings.  The 
examiner noted a recent MRI showing evidence of bilateral 
mastoiditis, but no abnormality of the brain.  An empty sella 
was noted, but was described as a normal variant.  The 
examiner found no evidence to suggest pseudotumor and no 
apparent explanation for the veteran's complaints.  A review 
of diagnostic studies was normal.  

The veteran stated in an August 2001 letter that these 
reports show a belief on the part of her doctors that she has 
been having TIAs and a stroke affecting her balance, speech, 
and hearing.  However, such findings are not contained in the 
noted reports or elsewhere.  While the ENT evaluation 
suggested possible causes for the veteran's complaints, it 
clearly deferred a final determination until a neurologic 
evaluation was conducted.  That evaluation did not confirm or 
suggest any diagnosis to account for the complaint of poor 
balance and did not provide a diagnosis of a neurological 
disorder.  

In a January 2005 statement, the veteran contended that she 
has suffered a continuous elevation of white blood cell count 
and that this supports a neurological disorder.  As discussed 
above, her opinion on a medical matter is entitled to no 
weight of probative value.  See Espiritu, 2 Vet. App. at 494-
495.  A September 2003 clinical progress note shows that the 
veteran has a somewhat elevated white blood cell count; but 
this was attributed to a recent sinus infection, not to a 
neurological disorder.  

In short, the veteran is not competent to diagnose a 
neurological disorder or a disorder manifested by poor 
balance. The competent medical evidence of record does not 
provide such diagnoses.  Accordingly, the first Hickson 
element is not met.

Vision disorder

In a June 1998 letter, the veteran stated that she has vision 
problems that are correctable with glasses.  She did not 
identify the nature of her vision problems.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004); VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

In any event, a July 1995 optometric evaluation showed no 
diagnosis of a disorder of the eyes.  In June 2000, the 
veteran was given a neurological evaluation for complaints of 
blurred vision.  The examiner found no apparent explanation 
of her complaints.  A review of diagnostic studies was 
normal.  

In a January 2005 statement, the veteran contends that she 
has cataracts.  However, this has not been shown on any 
medical evaluation.  The veteran is not competent to diagnose 
cataracts or any vision disorder.  See Espiritu.  The 
competent medical evidence of record does not provide such a 
diagnosis.  

Accordingly, the first Hickson element is not met.

Premature aging/premature menopause

As the evidence and the essential symptomatology relating to 
the claims of premature aging and premature menopause are 
similar, the Board will address these claims in a common 
discussion.

The veteran contends that the finding of empty sella noted by 
the June 2000 neurological examiner causes premature aging 
and premature onset of menopause.  However, as noted above 
the June 2000 neurological examiner clearly described this 
finding as a normal variant, and he did not attribute any 
symptoms to it.  Moreover, he did not render a diagnosis of 
either premature aging or premature menopause. 

In July 2002, the veteran claimed that she was not 
menstruating.  A small uterine fibroid was found as well as 
two cysts on the right ovary and one cyst on the left.  These 
cysts were described as benign in a July 2002 nurse case 
manager report.  There was no diagnosis of premature 
menopause.

In January 2005, the veteran stated that she was in menopause 
in 1984, 1985.  However, in a November 2003 treatment note, 
the veteran reported that her last menstrual cycle was in 
August 2003.  The veteran stated that she was not sure if she 
was postmenopausal or not.  Setting aside the obvious 
inconsistency in the veteran's presentation, although she is 
competent to describe her symptoms she is not competent to 
render a diagnosis.  See Espiritu.  There is simply no 
competent diagnosis of premature aging or premature menopause 
of record.  Accordingly, the first Hickson element is not 
met.

Infertility/sterility

As the evidence and the essential symptomatology relating to 
the claims of infertility and sterility are similar, the 
Board will address these claims in a common discussion.

The veteran contends that she is currently infertile and 
sterile.  The veteran noted in an August 2001 letter that 
uterine growths were removed in 1999 and that this 
establishes that she has infertility or that she is sterile.  
In a June 1998 letter to her attorney, the veteran stated 
that she became pregnant once in 1969, but the pregnancy 
terminated with a miscarriage.  She stated that she and her 
current husband are not able to have children together, but 
that he has two children from a prior marriage.  

In a January 2005 letter, the veteran stated that no medical 
services were available for complaints of infertility until 
the 1990's and by then she was over thirty-five.  

The medical evidence confirms that the veteran has been 
diagnosed with ovarian cysts.  A March 1997 CT scan of the 
pelvis showed two small cysts in the right ovary with no 
obvious evidence for a uterine or adnexal mass lesion.  An 
August 2001 OB/GYN clinic note attributes complaints of 
uterine bleeding to an endometrial polyp.  An October 2001 
telcare note shows that the veteran complained of vaginal 
bleeding and abdominal pain.  During a November 2001 
gynecologic evaluation, the veteran complained of right lower 
quadrant pain and abnormal vaginal bleeding.  The examiner 
opined that her pain was likely due to a ruptured ovarian 
cyst.  In July 2002, an MRI of the pelvis was performed.  A 
small uterine fibroid was found as well as two cysts on the 
right ovary and one cyst on the left.  These cysts were 
described as benign in a July 2002 nurse case manager report.  
A March 2004 Women's Health note shows a diagnosis of an 
ovarian cyst.  None of these medical records, however, shows 
a diagnosis of sterility or infertility.

A June 2001 Agent Orange/Ionizing radiation examination noted 
a history of sterility.  A November 2001 gynecologic 
evaluation showed a notion of a history of primary 
infertility.  However, as discussed in relation to the 
leukemia claim above, a notation or even a diagnosis of a 
condition "by history" does not meet the criteria for a 
"current disability."  See also Sanchez-Benitez, supra.  

The Board notes that the June 2001 Agent Orange/Ionizing 
radiation examination also listed "sterility" as a 
diagnosis, with the notation "maybe due to radiation 
exposure."  However, the Board discounts such a diagnosis on 
the basis that no clinical examination appears to have been 
conducted.  Indeed, the report states that a GU examination 
was deferred.  It appears that this diagnosis was therefore 
based on the veteran's own self report and is therefore 
entitled to no probative weight. 
As discussed in detail above, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  See Black, 5 
Vet. App. at 180.  See also LeShore, 8 Vet. App. at 409 [a 
bare transcription of lay history, unenhanced by any 
additional medical comments by the physician, is not 
transformed into competent medical history].  

The veteran's contention that she is sterile or infertile is 
not competent medical evidence, and is not transformed into 
competent evidence simply because it is reported by a medical 
examiner.  See Godfrey, 8 Vet. App. at 121 [a medical opinion 
that is based on the veteran's recitation of medical history, 
and unsupported by clinical findings, is not probative].  
Indeed, the veteran's own self reported history includes 
giving birth to two children.  The veteran contends that her 
service medical records support such a diagnosis; in fact 
however, the service medical records contain no reference to 
evaluation, treatment or diagnosis of such disorders.  

Accordingly, the requirement of a current disability, Hickson 
element (1), has not been met.



Free bleeding

The veteran also seeks entitlement to service connection for 
"free bleeding".  
The veteran stated in a January 2005 letter that she was 
diagnosed as a "free bleeder" but was not hemophilic.  She 
also stated that she requires medication to control bleeding.  

However, the competent medical evidence does not provide such 
a diagnosis.  A thorough review of both the service and post-
service medical records fail to identify any diagnosis of or 
treatment for "free bleeding".

In a November 1997 letter, the veteran stated that she was 
hospitalized in Seoul during service for "free bleeding" 
and "bleeding from her kidneys".  She stated that bone 
marrow testing was performed.  However, the veteran's service 
medical records show that she was hospitalized in Seoul for 
removal of a ganglion cyst from her left wrist.  There is in 
the service medical records no indication of any of the 
symptoms the veteran asserts, or that any bone marrow or 
blood testing was conducted. 

As discussed above, the veteran has been diagnosed with 
ovarian cysts, to which her complaints of abnormal uterine 
bleeding were attributed.  However, the veteran appears to 
ascribe the free bleeding to some other cause.  has never 
been diagnosed with a bleeding disorder.  In any event, the 
matter of the veteran's entitlement to  ovarian cysts is not 
on appeal.

In the absence of a current diagnosis of a bleeding disorder, 
the first Hickson element is not met. 

Autoimmune disorder

The veteran stated in a November 1997 letter that her immune 
system is "not good".  In a January 2005 letter, the 
veteran contends that use of antibiotics show that she is 
susceptible to infections and she concludes that she has an 
autoimmune disorder.  She also stated that her VA medical 
records and private medical records describe the infections, 
antibiotics and care provided due to the impaired autoimmune 
system.  

The Board has reviewed the medical evidence of record, 
including the veteran's private medical records and service 
medical records and finds that they are completely negative 
as to any diagnosis for an autoimmune disorder.  As has been 
noted elsewhere in this decision, a September 2003 clinical 
progress note shows that the veteran has a somewhat elevated 
white blood cell count, which was attributed to a recent 
sinus infection, not to an autoimmune disorder.  

The veteran is not competent to diagnose an autoimmune 
disorder or any other disorder, and her use of antibiotics or 
other medication does not provide competent medical evidence 
of a diagnosis of an autoimmune disorder.  In the absence of 
a competent medical diagnosis of an autoimmune disorder, the 
first Hickson element has not been met.

Stuttering

The veteran also seeks service connection for stuttering.

A July 1988 neurological examination was "reasonably 
normal", including the veteran's speech.  In an August 1988 
psychiatric evaluation, the veteran's speech was said to be 
of normal rate and intensity.  A June 1998 VA general medical 
examination shows the veteran's account that stressful 
situations cause her to stutter.  However, the examiner found 
no speech dysfunction and provided a diagnosis of "status 
post" speech dysfunction.  As noted above, a reference to a 
condition by history does not establish a current disability.  
See Sanchez-Benitez, 259 F.3d 1356.

In a January 2005 letter, the stated that audiological 
reports from 1999 to 2004 show marked speech pathology 
problem, loss of word recognition, hesitant intermitting on 
word response and that this resulted form a neurological 
disorder or decreased hearing.  However, the Board has 
reviewed those records; there is no diagnosis of a speech 
disorder of any kind.  

In the absence of competent medical evidence diagnosing a 
speech disorder, the first Hickson element is not met.

Conclusion

For the reasons stated above, the Board finds that the 
competent medical evidence of record does not support the 
existence of any current disability with respect to leukemia, 
poor balance, a neurological disorder, a vision disorder, 
premature aging, premature menopause, infertility, 
sterilization, free bleeding, an autoimmune disorder, and/or 
stuttering.  As explained above, competent medical evidence 
is required to establish a diagnosis, and the evidence 
submitted and identified by the veteran does not meet that 
burden.  See 38 U.S.C.A. § 5107 [a claimant has the 
responsibility to present and support a claim for VA 
benefits].

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of co0mpetent medical diagnoses with 
respect to the claimed disorders, service connection may not 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In the absence of the first Hickson element, the Board need 
not proceed to address the second and third Hickson elements, 
since the claims cannot be granted in the absence of the 
first element.  The claims listed above are accordingly 
denied.  

As the veteran has pointed out, the law and regulations 
applicable to veteran's claims provides that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  However, with respect to the claims 
listed above, and for the reasons discussed above, the Board 
has determined that the preponderance of the evidence is 
against the claims.  Therefore, the benefit of doubt rule is 
not for application.  

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mastectomy.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysthymia.

The veteran seeks to reopen claims of entitlement to service 
connection for a partial mastectomy and for dysthymia, which 
were denied by the RO in September 1998. 

The Veterans Claims Assistance Act of 2000 

The provisions of the VCAA, with respect to notice, and their 
application to this appeal have been set forth above.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  In short, the Board 
concludes that the provisions of the VCAA have been complied 
with to the extent required under the circumstances presented 
in this case. 




Pertinent Law and Regulations 

Service connection - in general 

The law and regulations pertinent to service connection 
claims in general have been set out above.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002);  38 C.F.R. § 
20.1103 (2004). Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed her claim to reopen 
in October 2000, prior to that date.  Therefore, the earlier 
version of the law, which is set forth in the paragraph 
immediately following, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his or her claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the September 1998 rating action which denied 
the veteran's claims of entitlement to service connection for 
mastectomy and dysthymia, the evidence then of record 
established that the veteran had a currently diagnosed 
disability of dysthymia, diagnosed in a July 1998 VA 
examination, and that she had undergone a partial left 
mastectomy in 1991, satisfying element (1).  The evidence 
also showed a diagnosis of schizophrenia in service, as well 
as treatment for chest pain, arguably satisfying element (2).  
There was, however, no competent evidence to show a 
relationship between any in-service injury or disease and the 
two claimed disabilities, thus failing element (3).  

The Board finds that the evidence submitted after the 
September 1998 denial similarly does not tend to establish a 
nexus between an in-service injury or disease and the 
veteran's current disabilities.  VA outpatient treatment 
reports received subsequent to September 1998 show ongoing 
treatment for complaints related to the left breast, as well 
as for psychiatric symptoms.  However, the Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).

Statements from the veteran and her husband, including her 
February 2002 and May 2003 hearing testimony, cannot be 
considered new and material as to the matter of medical 
nexus.  These statements are reiterative of  statements 
previously made to the effect that there is a relationship 
between the two claimed disabilities and the veteran's 
military service.  Such evidence is not new.  See Reid v. 
Derwinski, 
2 Vet. App. 312, 315 (1992).   Moreover, these lay statements 
on medical matters cannot be considered to be material.  See 
Espiritu v. Derwinski, supra.  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."  

The veteran has submitted articles and VA publications on 
Agent Orange and radiation exposure; however, these articles 
are general in nature and do not provide competent medical 
nexus evidence in the veteran's case.  See Obert, 5 Vet. App. 
at 33; Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. 
at 523.  They are therefore not new and material.  

Crucially, the veteran has neither submitted or identified 
any competent medical evidence which would service to provide 
a nexus between her military service and the mastectomy and 
dysthymia.  In the absence of such evidence, he claim cannot 
be reopened.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the September 1998 
denial of the veteran's claims is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  Accordingly, new and material evidence has not 
been submitted and the claims of entitlement to service 
connection for a dysthymia and a partial mastectomy are not 
reopened.  The benefits sought on appeal remain denied. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of her claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen her claims, in particular the need for 
competent medical evidence rather than her own opinion.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Service connection for leukemia is denied.

Service connection for poor balance is denied.

Service connection for a neurological disorder is denied.

Service connection for a vision disorder is denied.

Service connection for premature aging is denied.

Service connection for premature menopause is denied.

Service connection for infertility is denied.

Service connection for sterilization is denied.

Service connection for free bleeding is denied.

Service connection for an autoimmune disorder is denied.

Service connection for stuttering is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for dysthymia is 
not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for a mastectomy is not 
reopened.

REMAND

14.  Entitlement to service connection for a skin disorder.

15.  Entitlement to service connection for hearing loss.

As stated above, the VCAA stipulates that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is "necessary" to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4) (2004); see also Charles, 16 Vet. 
App. 370.

With respect to a skin disorder, the service medical records 
show treatment for a rash of the hands and face, pilonidal 
cysts, and eczema.  The June 1998 VA examiner noted several 
.5 cm white areas on the veteran's skin, on the face and 
upper chest.  As there is competent evidence of symptoms of a 
current disability that may be related to a disease noted in 
service, a medical nexus opinion is required.

Similarly, with respect to hearing loss, the veteran has 
provided competent testimony that she was exposed to loud 
noises while in service.  Moreover, she currently has a 
diagnosis of bilateral conductive hearing loss.  A medical 
nexus opinion is required.

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be afforded a VA 
examination by to determine the nature 
and etiology of any current skin 
disorder.  
?	The examiner is asked to thoroughly 
review the veteran's medical records 
in conjunction with the examination 
and to indicate in the examination 
report that the records were 
reviewed.  
?	The examiner is asked to list any 
current diagnosis, or diagnoses, of 
a skin disorder that can be 
currently supported.  
?	The examiner is also asked to offer 
an opinion, based on the examination 
of the veteran and the evidence 
contained in the claims file, 
whether any currently diagnosed skin 
disorder is as likely as not related 
to any skin disorder noted in the 
veteran's service medical records, 
to include a rash of the hands and 
face, pilonidal cysts, eczema, or 
any other condition of the skin 
noted in the service records.  
A report of the examination should be 
prepared and associated with the veteran 
VA claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current hearing loss.  
?	The examiner is asked to thoroughly 
review the veteran's medical records 
in conjunction with the examination 
and to indicate in the examination 
report that the records were 
reviewed.  
?	The examiner is asked to list any 
current diagnosis of a hearing 
disorder.  
?	The examiner is also asked to offer 
an opinion, based on the examination 
of the veteran and the evidence 
contained in the claims file, 
whether any currently diagnosed 
hearing loss or hearing disorder is 
as likely as not related to noise 
exposure in service, as described by 
the veteran.
A report of the examination should be 
prepared an associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should readjudicate 
the veteran's claims of entitlement to 
service connection for a skin disorder 
and hearing loss.  If either claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


